 1 McGREGOR W. SCOT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-po-00298-SAB
12                         Plaintiff,                   [Citations #7418150 AND 7418144 CA/74]
13   v.                                                 MOTION AND ORDER FOR DISMISSAL
14   NOAH R. BOYD,
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Michael G. Tierney, Assistant United States Attorney, hereby moves to dismiss Case No. 1:18-po-
20 00298-SAB [Citations #7418150 and 7418144 CA/74] against NOAH R. BOYD without prejudice in

21 the interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: January 16, 2019                                Respectfully submitted,

23                                                        McGREGOR W. SCOTT
                                                          United States Attorney
24
                                                  By:     /s/ Michael G. Tierney
25                                                        MICHAEL G. TIERNEY
                                                          Assistant U.S. Attorney
26

27

28
                                                         1
29

30
 1
                                                ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:18-po-00298-SAB [Citations #7418150 and
 4 7418144 CA/74] against NOAH R. BOYD be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     January 16, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29

30
